Ex-99.p.3 Macquarie Capital Investment Management LLCMacquarie Global Infrastructure Total Return Fund Inc.Code of Ethics Amended as of April, 2009 I. Persons Subject to the Code of Ethics This Code of Ethics (the Code) has been adopted by the Directors of Macquarie Capital Investment Management LLC (MCIM) and Macquarie Global Infrastructure Total Return Fund, Inc. (MGU) (together MCIM/MGU) to provide regulations and procedures consistent with the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and Rule 204A-1 thereunder, and the Investment Company Act of 1940, as amended (the “1940 Act”), and Rule 17j-1, thereunder, as well as other securities law and sound business practices. The procedures in the Code are designed to prevent Access Persons, in connection with the purchase or sale, directly or indirectly, of a security held or to be acquired by MGU or any client of MCIM, from: 1. employing any device, scheme or artifice to defraud MGU or any other client of MCIM; 2. making any untrue statement of a material fact to MGU or any other client of MCIM or omit to state a material fact necessary in order to make the statements made to MGU or any other client of MCIM, in light of the circumstances under which they are made, not misleading; 3. engaging in any act, practice or course of business that operates or would operate as a fraud or deceit on MGU or any other client of MCIM; or 4. engaging in any manipulative practice with respect to MGU or any other client of MCIM. As a practical matter, all of MGU’s Access Persons are also Access Persons of MCIM. Accordingly, the Code, when addressed to Access Persons, applies to Access Persons of MGU and MCIM.1 An Access Person within the meaning of this Code, is a person who has been designated as such by the MCIM Chief Compliance Officer and/or the MGU Chief Compliance Officer or their designee(s) (herein referred to as CCO). Generally, an Access Person is any person defined in the Definitions section that follows as an “Access Person”. Immediate family members sharing the same household with any MCIM/MGU Access Person are also deemed, by law, to be Access Persons for purposes of this Code. In addition, Rule 17j-1 under the 1940 Act and Rule 204A-1 under the Advisers Act, contain a presumption that, if the investment adviser’s primary business is providing investment advice to Funds or other advisory clients, then all of its directors, officers and partners are presumed to be Access Persons of any Fund advised by the Adviser. 1 This applies to all Access Persons unless notified otherwise. Independent directors of MGU are not Access Persons of MCIM, unless notified otherwise. II. Fiduciary Duties of Access Persons Under Federal Securities Laws MCIM Access Persons owe a fiduciary duty to MCIM’s clients and MGU Access Persons owe a fiduciary duty to MGU and its investors. These duties include a duty at all times to place the interests of each entity’s respective clients first. Above all, this means all MCIM Access Persons owe an undivided duty of loyalty to MGU and MCIM’s clients.
